Exhibit 10(b)2
Appendix A, Page 1
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


APPENDIX A to the SOUTHERN COMPANY SYSTEM
INTERCOMPANY INTERCHANGE CONTRACT
 
This Appendix A (“Appendix A”) to the Southern Company System Intercompany
Interchange Contract (“IIC”) is made and entered into as of January 1, 2019, by
and between ALABAMA POWER COMPANY, GEORGIA POWER COMPANY, GULF POWER COMPANY,
MISSISSIPPI POWER COMPANY, SOUTHERN POWER COMPANY and SOUTHERN COMPANY SERVICES,
INC., being an amendment to provide for GULF POWER COMPANY’s orderly withdrawal
from the IIC.


Article I – Recitals
Section 1.1: WHEREAS, ALABAMA POWER COMPANY, GEORGIA POWER COMPANY, GULF POWER
COMPANY, MISSISSIPPI POWER COMPANY and SOUTHERN POWER COMPANY have for many
years operated as an integrated electric utility system and have conducted their
respective electric generating facilities and system operations (generally
referred to as the “Pool”) pursuant to and in accordance with the provisions of
this IIC, as most recently amended effective May 1, 2007; and
Section 1.2: WHEREAS, 700 Universe, LLC, a wholly owned subsidiary of NextEra
Energy, Inc., will acquire from The Southern Company all of the common stock of
GULF POWER COMPANY (“Transaction”); and
Section 1.3: WHEREAS, as a result of the Transaction, GULF POWER COMPANY will no
longer be a subsidiary of The Southern Company or an affiliate of ALABAMA POWER
COMPANY, GEORGIA POWER COMPANY, MISSISSIPPI POWER COMPANY and SOUTHERN POWER
COMPANY (hereinafter the “SOUTHERN OPERATING COMPANIES”) after the closing of
the Transaction; and
Section 1.4:    WHEREAS, by separate agreement, this Agreement will be filed
with the Federal Energy Regulatory Commission pursuant to Federal Power Act
section 205 with a request for an effective date that is the date of the closing
of the Transaction (“Effective Date”); and
Section 1.5: WHEREAS, concurrently with the closing of the Transaction, GULF
POWER COMPANY will submit a notice to terminate its participation under this IIC
in accordance with Section 2.3 of the IIC (“Termination Notice”) and desires to
withdraw from the IIC in an orderly manner; and
Section 1.6: WHEREAS, the SOUTHERN OPERATING COMPANIES wish to continue to
operate under this IIC and provide for an orderly transition period whereby GULF
POWER COMPANY terminates its participation under this IIC without disrupting the
provision of reliable and cost-effective service to their customers or to
customers in GULF POWER COMPANY’s service area, as it currently exists; and





--------------------------------------------------------------------------------



Appendix A, Page 2
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


Section 1.7: WHEREAS, GULF POWER COMPANY likewise wishes to provide for an
orderly transition period whereby it terminates its participation under this IIC
without disrupting the provision of reliable and cost-effective service to
customers in its existing service area or to the customers of the SOUTHERN
OPERATING COMPANIES; and
Section 1.8: WHEREAS, the principal objectives of the IIC are set forth in
Article III of the IIC ; and


Section 1.9: WHEREAS, GULF POWER COMPANY desires to continue its participation
in the IIC, subject to the terms and conditions set forth herein and therein,
until GULF POWER COMPANY’s participation ends in accordance with this Appendix A
(“Transition Period”); and
Section 1.10: WHEREAS, consistent with the foregoing, the SOUTHERN OPERATING
COMPANIES, SOUTHERN COMPANY SERVICES, INC. (as the “AGENT”), and GULF POWER
COMPANY (each referred to individually as a “Party” and collectively as the
“Parties”) agree to the following provisions that, as part of the IIC, shall
govern the ongoing respective rights and responsibilities as between (i) GULF
POWER COMPANY and (ii) the SOUTHERN OPERATING COMPANIES and the AGENT, under the
IIC during the Transition Period.
Article II – Effective Date, Term and Assignment
Section 2.1: This Appendix A and the associated Transition Period shall become
effective concurrent with the closing of the Transaction. If for any reason the
Transaction does not close, then this Appendix A shall be void and of no legal
effect ab initio.
Section 2.2: Absent early termination or limited extension as provided herein,
the Transition Period shall end at 11:59 pm (prevailing Central time) on the
five-year anniversary of the Termination Notice (“Scheduled Termination Date”).
After the Transition Period, GULF POWER COMPANY’s participation in this IIC will
cease and this Appendix A shall no longer be of any force or effect. During the
Transition Period, GULF POWER COMPANY shall have no further rights under Section
2.3 of the IIC.
Section 2.2.1: The Transition Period is subject to early termination in advance
of the Scheduled Termination Date pursuant to Section 2.3 or Section 4.4.3 of
this Appendix A.
Section 2.2.2: The Transition Period is subject to extension for a period of no
more than two (2) additional years beyond the Scheduled Termination Date if GULF
POWER COMPANY determines in its discretion it has not been able to establish its
own balancing area, acquire the requisite balancing and related services, or
establish electric generation and transmission facilities that enable GULF POWER
COMPANY to provide the retail and wholesale customers in its current service
area with electric services that are substantially comparable in terms of cost
and reliability to those being provided to such





--------------------------------------------------------------------------------



Appendix A, Page 3
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


customers through its participation in this IIC. In that event, GULF POWER
COMPANY shall provide written notice to the AGENT no later than one hundred
eighty (180) days prior to the Scheduled Termination Date. Any such notice shall
specify the basis for the extension and the duration of the needed extension of
the Transition Period, not to exceed two (2) additional years following the
Scheduled Termination Date.
Section 2.3: GULF POWER COMPANY shall have the unilateral right to accelerate
the Transition Period and terminate its participation under this IIC, subject to
at least one hundred eighty (180) days’ written notice.
Section 2.4: GULF POWER COMPANY may not assign its rights, interests or
obligations under the IIC or this Appendix A, nor shall such rights, interests
or obligations be extended to include obligations or resources of GULF POWER
COMPANY resulting from a merger or acquisition involving another load-serving
entity.
Article III – Modified Rights and Obligations of the Parties under the IIC
Section 3.1: Except as provided herein, the IIC shall remain in effect for the
SOUTHERN OPERATING COMPANIES and GULF POWER COMPANY for the Transition Period,
during which, and in accordance with this Appendix A, GULF POWER COMPANY shall
be deemed an OPERATING COMPANY so as to effectuate the provisions of the IIC and
the orderly termination of GULF POWER COMPANY’s participation under this IIC.
Except as expressly addressed in this Appendix A, the rights of the SOUTHERN
OPERATING COMPANIES or GULF POWER COMPANY as OPERATING COMPANIES under the IIC
are not limited or affected.
Section 3.2: For purposes of GULF POWER COMPANY’s continued participation in the
IIC during the Transition Period, the SOUTHERN OPERATING COMPANIES and the AGENT
agree and commit not to treat GULF POWER COMPANY in a manner that is
discriminatory (i.e., continue to apply the IIC on a comparable basis to all
OPERATING COMPANIES).
Section 3.3: GULF POWER COMPANY shall no longer have a representative on the
Operating Committee, but shall designate at least one official GULF POWER
COMPANY contact who the AGENT shall inform of any proposed changes to the IIC or
the policies, practices or procedures used in its implementation that may have a
significant effect on GULF POWER COMPANY and of any other proposed actions of
the Operating Committee in accordance with the Operating Committee’s duties
under the IIC. GULF POWER COMPANY will be given reasonable prior notice of such
proposed changes or actions so that it will have an opportunity to ask
questions, seek additional information, and provide feedback in advance of any
Operating Committee decision or the filing of any such change. The AGENT shall
cooperate in good faith to answer any such questions, provide requested
additional information and facilitate GULF POWER COMPANY’s feedback. Any dispute
regarding a proposed action of the Operating Committee





--------------------------------------------------------------------------------



Appendix A, Page 4
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


(except for a proposed change to the IIC addressed in Section 4.2 of this
Appendix A) shall be resolved through the dispute resolution process set forth
in Section 4.1 of this Appendix A.
Section 3.4: GULF POWER COMPANY may make reasonable inquiries with the AGENT
concerning any aspect of GULF POWER COMPANY's IIC monthly bill to ensure that
the billing to GULF POWER COMPANY is accurate and determined in a manner that
conforms to the IIC and the policies, practices and procedures used in its
implementation, as applied on a comparable basis to all OPERATING COMPANIES. Any
dispute in this regard shall be subject to Section 12.5 of the IIC and resolved
through the dispute resolution process set forth in Section 4.1 of this Appendix
A.
Section 3.5: Audit Rights related to IIC Billings
Section 3.5.1: GULF POWER COMPANY shall have the right to conduct or cause to be
conducted, at its own expense, a reasonable audit of the data, records and other
pertinent information specifically related to the correctness of IIC billings
during the Transition Period. GULF POWER COMPANY’s audit rights are further
subject to the following conditions:
(i)
Audits may be conducted from time to time, but no more frequently than once in
any rolling twelve (12) month period.

(ii)
AGENT will be provided at least ten (10) business days’ advance notice of any
such audit, which notice shall specify the time period of the audit and describe
with reasonable specificity the records, information and data to be reviewed.

(iii)
No audit shall be conducted during the first week of any month.

(iv)
The audit will be conducted during normal business hours and in such a manner as
to minimize disruptions to the AGENT and to the SOUTHERN OPERATING COMPANIES.

(v)
The time period covered by the audit may not exceed the twenty-four (24) months
immediately preceding the notice and may not include any period already subject
to an audit hereunder.

(vi)
GULF POWER COMPANY will observe the confidentiality obligations set forth in
Section 3.6 to the extent the audit encompasses any information subject to those
restrictions.

Section 3.5.2: If an audit reveals, and GULF POWER COMPANY provides the relevant
audit report showing, calculation errors that resulted in overcharges or
underpayments to GULF POWER COMPANY: (i) GULF POWER COMPANY shall notify the
AGENT; (ii) the Parties will negotiate in good faith to reach an agreement with
respect to the matter; and (iii) for agreed errors, there will be a correction
in accordance with Section 12.5 of the IIC (or the AGENT shall promptly cause
GULF POWER COMPANY to be





--------------------------------------------------------------------------------



Appendix A, Page 5
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


paid the amount of the overcharge or underpayment if there is no invoice on
which to include the credit). Appropriate corrections or payments by GULF POWER
COMPANY also will be made in the event the audit reveals calculation errors that
resulted in undercharges or overpayments to GULF POWER COMPANY in its IIC
billing.
Section 3.5.3: Any disputes arising from an audit under this Section 3.5 shall
be resolved through the dispute resolution process set forth in Section 4.1 of
this Appendix A and Section 12.5 of the IIC. If the arbitration upholds the
results of the audit and identifies material errors resulting in overcharges or
underpayments, the AGENT shall bear the reasonable costs of the audit. For
purposes of this provision, a material error is one in which the effect of the
erroneous charge or payment on GULF POWER COMPANY is more than ten (10) percent
of the monthly average of the sum of the gross IIC billings to GULF POWER
COMPANY, as measured over the ten (10) months preceding discovery.
Section 3.6: Consistent with a fundamental premise of the IIC that each
OPERATING COMPANY is expected to have adequate resources to reliably serve its
own obligations, GULF POWER COMPANY, through its official contact, shall provide
the AGENT, not less than annually, sufficient information (e.g., generation
expansion plan) to demonstrate GULF POWER COMPANY’s compliance with such
expectation for the duration of the Transition Period.
Section 3.7: During the Transition Period, the Parties shall abide by the
following information restrictions:
Section 3.7.1: GULF POWER COMPANY may have access to information regarding the
operation of its own plants or other generation resources (such as those
acquired by contract) that it has committed to the Pool, but it may not have
access to confidential or proprietary information of the SOUTHERN OPERATING
COMPANIES, including information regarding the operation of Pool resources of
the SOUTHERN OPERATING COMPANIES, except as expressly provided in Section 3.7.2.
Section 3.7.2: For confidential or proprietary information of the SOUTHERN
OPERATING COMPANIES that is already in GULF POWER COMPANY’s possession or for
which access is unintended or unavoidable (e.g., Energy Management System
(“EMS”) information), GULF POWER COMPANY will not, directly or indirectly, share
(and will take steps to prevent any sharing of) such information with anyone
including, but not limited to, wholesale marketing function employees of GULF
POWER COMPANY, any of its affiliates, and SOUTHERN POWER COMPANY.
Section 3.7.3: Information provided to the AGENT in accordance with Section 3.6
of this Appendix A: (i) may be shared with SCS personnel responsible for
reviewing and aggregating the individual generation expansion plans of all Pool
participants in order to present the aggregate generation expansion plan to the
Operating Committee for its review and recommendation pursuant to IIC Section
3.6; (ii) may not be shared more





--------------------------------------------------------------------------------



Appendix A, Page 6
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


broadly with other employees of the SOUTHERN OPERATING COMPANIES without the
prior consent of GULF POWER COMPANY; and (iii) may not be shared with any
wholesale marketing function employees of either SCS or the SOUTHERN OPERATING
COMPANIES. In accordance with Section 5.2 of the IIC, SOUTHERN POWER COMPANY
will continue to have no access to information regarding the operation of Pool
resources of the other OPERATING COMPANIES, including GULF POWER COMPANY.
Section 3.8: During the Transition Period, SCS (or any replacement AGENT
designated by the SOUTHERN OPERATING COMPANIES) shall continue to serve as AGENT
for GULF POWER COMPANY for purposes of its participation in this IIC.
Section 3.9: For permissible longer-term wholesale transactions (i.e., outside
of the period defined in Section 9.4.2 of the IIC), GULF POWER COMPANY must use
its own personnel (staff) separate from the personnel (staff) that conducts
similar activities on behalf of the SOUTHERN OPERATING COMPANIES.
Section 3.10: In lieu of IIC Article XI, the transmission service necessary to
effectuate GULF POWER COMPANY’s continued participation in this IIC during the
Transition Period shall be provided in accordance with Commission-approved
transmission arrangements for ALABAMA POWER COMPANY, GEORGIA POWER COMPANY, and
MISSISSIPPI POWER COMPANY and for GULF POWER COMPANY, as described in the
Transmission Service Coordination Agreement.
Article IV – Enforcement and Remedies
Section 4.1: GULF POWER COMPANY’s exclusive rights and remedies associated with
its continued participation in the IIC involve: (i) challenges to Operating
Committee decisions or actions or proposed actions (as described in Section 3.3,
specifically excluding decisions to file an amendment to the IIC, as addressed
in Section 4.2) on grounds that the challenged action is inconsistent with the
principle objectives of the IIC as set forth in Article III thereof; (ii) claims
that the AGENT is not applying the IIC (including underlying policies, practices
or procedures used in its implementation) on a comparable basis to all OPERATING
COMPANIES (as described in Sections 3.2 and 3.4); (iii) claims that the AGENT is
not properly billing under the IIC; and (iv) claims that the SOUTHERN OPERATING
COMPANIES are in material breach of their obligations under the IIC. With
respect to any such matters, the following dispute resolution procedures shall
govern:
Section 4.1.1: GULF POWER COMPANY must first discuss any questions, concerns or
objections (“Issue”) with the AGENT. In connection with such discussions, the
AGENT must be afforded a reasonable amount of time to understand and investigate
the Issue, including any needed data collection. Unless otherwise agreed, this
initial step with the AGENT shall not extend beyond thirty (30) days to address
the Issue.





--------------------------------------------------------------------------------



Appendix A, Page 7
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


Section 4.1.2: If the Issue is not addressed by the AGENT to GULF POWER
COMPANY’s satisfaction within thirty (30) days, then GULF POWER COMPANY shall
provide written notice to the AGENT describing the Issue and why the AGENT’s
response has been deemed unsatisfactory by GULF POWER COMPANY.  Within ten (10)
days after the delivery of the notice, a senior official of the SOUTHERN
OPERATING COMPANIES and of GULF POWER COMPANY, each with authority to negotiate
and resolve the Issue, shall meet, either in person or by telephonic conference,
in an effort to resolve the Issue through mutual agreement.  A representative of
the AGENT may participate in this meeting. If the Issue has not been resolved
within ten (10) days after the meeting of senior officials, then GULF POWER
COMPANY may invoke arbitration in accordance with Section 4.1.3.
Section 4.1.3: In the event resolution is not obtained pursuant to Section
4.1.2, the Parties agree that the dispute shall be resolved through binding
arbitration. The Parties will cooperate in the arbitration process (including
scheduling) so that the Issue will be resolved as quickly as practicable, with
due regard for its nature and complexity. Except as provided herein or otherwise
agreed by the Parties, the arbitration shall be administered by the American
Arbitration Association in accordance with its Commercial Arbitration Rules.
(i)
The arbitration panel shall comprise three (3) members, with each Party
selecting one member and the two members so named selecting the third member.

(ii)
All members must have at least fifteen (15) years of experience in the areas of
electric energy and power system operations.

(iii)
All members must be neutral, act impartially, and be free from any conflict of
interest (financial or otherwise, with no prior or present business or personal
relationship with the Parties).

(iv)
After selection, the members shall have no ex-parte communications with either
Party.

(v)
The arbitration and all related information shall be private and confidential,
with no disclosure except as required by law or by agreement of the Parties.

(vi)
The arbitration shall be held in Orlando, Florida.

(vii)
The Party invoking arbitration bears the burden of proof.

(viii)
Each Party shall bear its own internal costs (e.g., employees, attorneys and
consultants), but the losing Party shall also be responsible for costs otherwise
associated with the arbitration process.

Section 4.2: In the event GULF POWER COMPANY, having been informed of a proposed
change to the IIC in accordance with Section 3.3, remains opposed to such
proposed change, its





--------------------------------------------------------------------------------



Appendix A, Page 8
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


opposition shall not be the subject of dispute resolution under Section 4.1 and
shall not prohibit the AGENT from filing for FERC acceptance of the proposed
change. However, in response to that filing, GULF POWER COMPANY may raise its
objections with FERC and shall not be prejudiced by the fact that SCS is
otherwise its AGENT for purposes of the IIC. Conversely, the AGENT and the
SOUTHERN OPERATING COMPANIES shall not be limited in their ability to support
the proposed revision as just and reasonable.
Section 4.3: The Parties expressly acknowledge and agree that GULF POWER
COMPANY’s sole and exclusive remedy for any Issue raised under Section 4.1 is
pursuant to the provisions set forth therein. Notwithstanding the foregoing, and
without any prejudice to or waiver thereof, in the event GULF POWER COMPANY
attempts to bring a proceeding before the FERC regarding any provision of the
IIC (including this Appendix A), or any issues related to application or
implementation, and such proceeding is not otherwise dismissed, the standard of
review to be applied in any such proceeding shall be the most stringent standard
permissible under applicable law, as set forth in United Gas Pipe Line Co. v.
Mobile Gas Service Corp., 350 U.S. 332 (1956); Federal Power Commission v.
Sierra Pacific Power Co., 350 U.S. 348 (1956), as clarified in Morgan Stanley
Capital Group, Inc. v. Public Utility District No. 1 of Snohomish County,
Washington, 554 U.S. 527 (2008), and refined in NRG Power Marketing v. Maine
Public Utilities Commission, 130 S. Ct. 693, 700 (2010).
Section 4.4: In the event the AGENT, on behalf of the SOUTHERN OPERATING
COMPANIES, believes there has been a material breach by GULF POWER COMPANY to
comply with its obligations under the IIC or this Appendix A, the following
procedures shall apply:
Section 4.4.1: The AGENT shall notify GULF POWER COMPANY of any concerns
regarding potential alleged breaches. GULF POWER COMPANY shall be afforded a
reasonable amount of time to understand and investigate the concern and, unless
otherwise agreed, shall have up to thirty (30) days to address any such
concerns.
Section 4.4.2: If such concerns are not addressed by GULF POWER COMPANY to the
AGENT’s satisfaction, the AGENT shall so notify GULF POWER COMPANY in writing,
describing the alleged breach and why GULF POWER COMPANY’S response has been
deemed unsatisfactory by the AGENT.  Within ten (10) days after the delivery of
the notice, a senior official of the AGENT and of GULF POWER COMPANY, each with
authority to negotiate and resolve the concern, shall meet, either in person or
by telephonic conference, in an effort to resolve the concern through mutual
agreement.  If the concern has not been resolved within ten (10) days after the
meeting of senior officials, then the AGENT may invoke arbitration in accordance
with Section 4.4.3.
Section 4.4.3: In the event the AGENT invokes arbitration, the procedures set
forth in Section 4.1.3 shall apply. In the event the arbitration concludes that
GULF POWER COMPANY is in





--------------------------------------------------------------------------------



Appendix A, Page 9
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138


material breach, then GULF POWER COMPANY shall have thirty (30) days to cure
such failure, which cure must be to the AGENT’s reasonable satisfaction. In the
event GULF POWER COMPANY elects not to cure, or fails to cure, the AGENT may
give one hundred and eighty (180) days’ written notice to terminate the
Transition Period and GULF POWER COMPANY shall thereafter have no further
participation under this IIC.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------



Appendix A, Page 10
Southern Company System Intercompany Interchange Contract
Rate Schedule No. 138




IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be signed
by their duly authorized representatives, which signatures may be set forth on
separate counterpart pages.


GULF POWER COMPANY
 
ALABAMA POWER COMPANY
By:
/s/Michael Smith
 
By:
/s/Jim Heilbron
 
Its:  Gen. Mgr. - Gulf
 
 
Its:  SVP/SPO - West
 
 
 
 
 
GEORGIA POWER COMPANY
 
MISSISSIPPI POWER COMPANY
By:
/s/Allen Reaves
 
By:
/s/Jim Heilbron
 
Its:  SVP/SPO - East
 
 
Its:  SVP/SPO - West
 
 
 
 
 
SOUTHERN POWER COMPANY
 
SOUTHERN COMPANY SERVICES, INC.
By:
/s/Dana Claburn
 
By:
/s/Scott Teel
 
Its:  SVP/SPO
 
 
Its:  SVP Commercial Operations
 
 
 
 
 





[END OF APPENDIX A]





